           Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 1 of 8



 1
                                                                  The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
                                                           No. 2:17-cv-1297-MJP
10    RYAN KARNOSKI, et al.,

11                   Plaintiffs,                           JOINT STIPULATION TO UNSEAL
                                                           SELVA MOTION TO QUASH AND
12           v.                                            CONSOLIDATE CASES FOR ALL
13                                                         PURPOSES
      DONALD J. TRUMP, et al.,
14
                     Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE      U.S. DEPARTMENT OF JUSTICE
     CASES FOR ALL PURPOSES                                               Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                        1100 L Street, NW
                                                                                   Washington, DC 20005
                                                                                      Tel: (202) 616-8188
             Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 2 of 8



 1          Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
 2   Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip
 3   Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,
 4   Gender Justice League, and American Military Partners Association n/k/a Modern Military
 5   Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington,
 6   and Defendants Donald J. Trump, Mark Esper, and the United States Department of Defense
 7   (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor, “Parties”)
 8   hereby stipulate as follows:
 9
            WHEREAS, Plaintiffs served Federal Rule of Civil Procedure (“FRCP”) 45 subpoenas
10
     for the depositions of former Secretary of Defense James N. Mattis, former Vice Chairman of
11
     the Joint Chiefs of Staff General Paul J. Selva, and current Secretary of Veterans Affairs Robert
12
     Wilkie Jr., and former Vice Chief of Naval Operations Admiral William F. Moran;
13
            WHEREAS, Defendants moved to quash all four subpoenas in the place of compliance,
14
     see Karnoski, et al. v. Trump, et al., No. 2:20-mc-00010-RAJ-RJK (E.D. Va.) (Mattis);
15
     Karnoski, et al. v. Trump, et al., No. 1:20-mc-0015-LO-TCP (E.D. Va.) (Selva); Karnoski, et
16
     al. v. Trump, et al., No. 1:20-mc-00016-LO-IDD (E.D. Va.) (Wilkie); Karnoski, et al. v.
17
     Trump, et al., No. 1:20-mc-00013-UA-JEP (M.D.N.C.) (Moran);
18
            WHEREAS, at Plaintiffs’ Request, and over Defendants’ objections, the courts in the
19
     Mattis, Selva and Wilkie matters transferred those subpoena disputes to this district. 1 See
20
     Karnoski, et al. v. Trump, et al., No. 2:20-mc-00061-MJP (W.D. Wa.) (Mattis); Karnoski, et al.
21
     v. Trump, et al., No. 2:20-mc-00055-MJP (W.D. Wa.) (Selva); Karnoski, et al. v. Trump, et al.,
22
     No. 2:20-mc-00056-MJP (W.D. Wa.) (Wilkie);
23
            WHEREAS, the Selva matter has been sealed in its entirety despite no order from the
24
     transferor court requiring such relief;
25
26
            1
27           Plaintiffs’ motion to transfer the Moran matter is still pending in the Middle District of
     North Carolina, as is Defendants’ motion to quash the Moran subpoena. See Karnoski, et al. v.
28   Trump, et al., No. 1:20-mc-00013-UA-JEP (M.D.N.C.)
      JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE        U.S. DEPARTMENT OF JUSTICE
      CASES FOR ALL PURPOSES - 1                                             Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                          1100 L Street, NW
                                                                                      Washington, DC 20005
                                                                                         Tel: (202) 616-8188
             Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 3 of 8



 1          WHEREAS, on July 23, 2020, with Plaintiff and Plaintiff-Intervenor’s consent, counsel
 2   for Defendants contacted the Clerk’s Office to request that the Selva matter be unsealed;
 3          WHEREAS, on July 24, 2020, the Law Clerk to the Hon. Marsha J. Pechman contacted
 4   the Parties via email, and stated that the Clerk’s Office requests that, if the parties agree that the
 5   Selva matter was sealed in error, the parties “file a stipulated motion to unseal;”
 6          WHEREAS, this Court previously consolidated a third-party subpoena matter that had
 7   been transferred to this district with the underlying case, see Dkt. 367 (consolidating transferred
 8   matter concerning Dr. Paul R. McHugh);
 9
            WHEREAS, the Parties, in accordance with Local Civil Rule (“LCR”) 42(b), met and
10
     agreed that the Mattis, Selva, and Wilkie subpoena disputes should be consolidated with the
11
     underlying case, and further agreed that this would not require additional changes to the case
12
     schedule, see Dkt. 550;
13
            NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
14
     stipulate and agree as follows:
15
                •   No. 2:20-mc-00055-MJP, concerning the motion to quash the deposition of
16
                    former Vice Chairman of the Joint Chiefs of Staff General Paul J. Selva, should
17
                    be unsealed, however, individual documents that previously were placed under
18
                    seal by the transferor court should remain under seal;
19
                •   No. 2:20-mc-00061-MJP, No. 2:20-mc-00055-MJP, and No. 2:20-mc-00056-
20
                    MJP, concerning the motions to quash the depositions of former Secretary of
21
                    Defense James N. Mattis, former Vice Chairman of the Joint Chiefs of Staff
22
                    General Paul J. Selva, and current Secretary of Veterans Affairs Robert Wilkie
23
                    Jr., respectively, should be consolidated with the underlying case, No. 2:17-cv-
24
                    1297-MJP, for all purposes pursuant to FRCP 42 and LCR 42. 2
25
26
            2
27           Despite agreeing to consolidation, Defendants respectfully maintain their
     disagreement with the transfers of the Mattis, Selva, and Wilkie matters to this district, and
28   maintain that each motion to quash requires a distinct apex analysis.
      JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE           U.S. DEPARTMENT OF JUSTICE
      CASES FOR ALL PURPOSES - 2                                                Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                             1100 L Street, NW
                                                                                         Washington, DC 20005
                                                                                            Tel: (202) 616-8188
            Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 4 of 8



 1   SO STIPULATED.
 2
     Respectfully submitted, July 30, 2020.
 3
 4    NEWMAN DU WORS LLP                                UNITED STATES
                                                        DEPARTMENT OF JUSTICE
 5
 6
      s/Rachel Horvitz
 7    Derek A. Newman, WSBA No. 26967                   DAVID M. MORRELL
      dn@newmanlaw.com                                  Deputy Assistant Attorney General
 8
      Jason B. Sykes, WSBA No. 44369
      jason@newmanlaw.com                               ALEXANDER K. HAAS
 9
      Rachel Horvitz, WSBA No. 52987                    Branch Director
10    rachel@newmanlaw.com
      2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
11                                                      Deputy Director
      Seattle, WA 98121
12    (206) 274-2800
                                                        s/ Matthew Skurnik________________
                                                        MATTHEW SKURNIK, NY Bar # 5553896
13    LAMDBA LEGAL DEFENSE AND
                                                        Matthew.Skurnik@usdoj.gov
      EDUCATION FUND, INC.
14                                                      JAMES R. POWERS, TX Bar #24092989
      Tara Borelli, WSBA No. 36759
                                                        james.r.powers@usdoj.gov
15    tborelli@lambdalegal.org
                                                        Trial Attorneys
      Camilla B. Taylor (admitted pro hac vice)
                                                        ANDREW E. CARMICHAEL, VA Bar #
16    Peter C. Renn (admitted pro hac vice)
                                                        76578
      Sasha Buchert (admitted pro hac vice)
17                                                      andrew.e.carmichael@usdoj.gov
      Kara Ingelhart (admitted pro hac vice)
                                                        Senior Trial Counsel
      Carl Charles (admitted pro hac vice)
18                                                      United States Department of Justice
      Paul D. Castillo (admitted pro hac vice)          Civil Division, Federal Programs Branch
19                                                      1100 L Street NW, Suite 12108
                                                        Washington, DC 20530
20    OUTSERVE-SLDN, INC. N/K/A                         (202) 616-8188
      MODERN MILITARY ASSOCIATION
21    OF AMERICA                                        Counsel for Defendants
22    Peter Perkowski (admitted pro hac vice)           OFFICE OF THE WASHINGTON
                                                        STATE ATTORNEY GENERAL
23    KIRKLAND & ELLIS LLP
      James F. Hurst, P.C. (admitted pro hac vice)
24    Steve Patton (admitted pro hac vice)              s/ Chalia I. Stallings-Ala’ilima
25
26
27
28
      JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE       U.S. DEPARTMENT OF JUSTICE
      CASES FOR ALL PURPOSES - 3                                            Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                         1100 L Street, NW
                                                                                     Washington, DC 20005
                                                                                        Tel: (202) 616-8188
           Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 5 of 8



 1   Jordan M. Heinz (admitted pro hac vice)           Colleen M. Melody, WSBA No. 42275
     Vanessa Barsanti (admitted pro hac vice)          colleenm1@atg.wa.gov
 2   Daniel I. Siegfried (admitted pro hac vice)       Chalia I. Stallings-Ala’ilima, WSBA No.
                                                       40694
 3   Counsel for Plaintiffs                            chalias@atg.wa.gov
                                                       Assistant Attorneys General
 4
                                                       Civil Rights Unit
 5                                                     Attorney General’s Office
                                                       800 5th Ave, Suite 2000
 6                                                     Seattle, WA 98104
                                                       (206) 464-7744
 7
 8                                                     Counsel for Plaintiff-Intervenor State of
                                                       Washington
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE       U.S. DEPARTMENT OF JUSTICE
     CASES FOR ALL PURPOSES - 4                                            Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                         1100 L Street, NW
                                                                                    Washington, DC 20005
                                                                                       Tel: (202) 616-8188
            Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 6 of 8



 1                                               ORDER
            This matter comes before the Court on the Parties’ Joint Stipulation To Unseal Selva
 2
     Motion To Quash And Consolidate Cases For All Purposes. After considering the Parties’
 3
     Joint Stipulation, the Court hereby ORDERS the following:
 4
 5              •   No. 2:20-mc-00055-MJP, concerning the motion to quash the deposition of

 6                  former Vice Chairman of the Joint Chiefs of Staff General Paul J. Selva, is

 7                  hereby unsealed, however, individual documents that previously were placed

 8                  under seal by the transferor court shall remain under seal;

 9              •   No. 2:20-mc-00061-MJP, No. 2:20-mc-00055-MJP, and No. 2:20-mc-00056-

10                  MJP, concerning the motions to quash the depositions of former Secretary of

11                  Defense James N. Mattis, former Vice Chairman of the Joint Chiefs of Staff

12                  General Paul J. Selva, and current Secretary of Veterans Affairs Robert Wilkie

13                  Jr., respectively, shall be consolidated with the underlying case, No. 2:17-cv-

14                  1297-MJP, for all purposes pursuant to FRCP 42 and LCR 42.

15
16   All future filings shall be filed in 17-cv-1297 MJP.

17
18   IT IS SO ORDERED.

19
     DATED this 30th day of July, 2020.
20
21
22
23
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
24
25
26
27
28
      JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE        U.S. DEPARTMENT OF JUSTICE
      CASES FOR ALL PURPOSES - 5                                             Civil Division, Federal Programs Branch
      Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                          1100 L Street, NW
                                                                                      Washington, DC 20005
                                                                                         Tel: (202) 616-8188
           Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 7 of 8



 1   Presented By:
      NEWMAN DU WORS LLP                               UNITED STATES
 2                                                     DEPARTMENT OF JUSTICE
 3
 4   s/ Rachel Horvitz
     Derek A. Newman, WSBA No. 26967                   DAVID M. MORRELL
 5   dn@newmanlaw.com                                  Deputy Assistant Attorney General
     Jason B. Sykes, WSBA No. 44369
 6                                                     ALEXANDER K. HAAS
     jason@newmanlaw.com
     Rachel Horvitz, WSBA No. 52987                    Branch Director
 7
     rachel@newmanlaw.com
 8   2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
                                                       Deputy Director
     Seattle, WA 98121
 9
     (206) 274-2800
                                                       s/ Matthew Skurnik________________
10                                                     MATTHEW SKURNIK, NY Bar # 5553896
     LAMDBA LEGAL DEFENSE AND
11                                                     Matthew.Skurnik@usdoj.gov
     EDUCATION FUND, INC.
                                                       JAMES R. POWERS, TX Bar #24092989
     Tara Borelli, WSBA No. 36759
12                                                     james.r.powers@usdoj.gov
     tborelli@lambdalegal.org
                                                       Trial Attorneys
13   Camilla B. Taylor (admitted pro hac vice)
                                                       ANDREW E. CARMICHAEL, VA Bar #
     Peter C. Renn (admitted pro hac vice)
                                                       76578
14   Sasha Buchert (admitted pro hac vice)
                                                       andrew.e.carmichael@usdoj.gov
     Kara Ingelhart (admitted pro hac vice)
15                                                     Senior Trial Counsel
     Carl Charles (admitted pro hac vice)
                                                       United States Department of Justice
     Paul D. Castillo (admitted pro hac vice)          Civil Division, Federal Programs Branch
16
                                                       1100 L Street NW, Suite 12108
17                                                     Washington, DC 20530
     OUTSERVE-SLDN, INC. N/K/A                         (202) 616-8188
18   MODERN MILITARY ASSOCIATION
     OF AMERICA                                        Counsel for Defendants
19
     Peter Perkowski (admitted pro hac vice)           OFFICE OF THE WASHINGTON
20                                                     STATE ATTORNEY GENERAL
     KIRKLAND & ELLIS LLP
21   James F. Hurst, P.C. (admitted pro hac vice)
     Steve Patton (admitted pro hac vice)              s/ Chalia I. Stallings-Ala’ilima
22   Jordan M. Heinz (admitted pro hac vice)           Colleen M. Melody, WSBA No. 42275
23   Vanessa Barsanti (admitted pro hac vice)          colleenm1@atg.wa.gov
     Daniel I. Siegfried (admitted pro hac vice)       Chalia I. Stallings-Ala’ilima, WSBA No.
24                                                     40694
     Counsel for Plaintiffs                            chalias@atg.wa.gov
25
                                                       Assistant Attorneys General
26                                                     Civil Rights Unit
                                                       Attorney General’s Office
27                                                     800 5th Ave, Suite 2000
                                                       Seattle, WA 98104
28
     JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE      U.S. DEPARTMENT OF JUSTICE
     CASES FOR ALL PURPOSES - 6                                           Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                        1100 L Street, NW
                                                                                   Washington, DC 20005
                                                                                      Tel: (202) 616-8188
           Case 2:20-mc-00061-MJP Document 48 Filed 07/29/20 Page 8 of 8



 1                                                     (206) 464-7744

 2                                                     Counsel for Plaintiff-Intervenor State of
                                                       Washington
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION TO UNSEAL SELVA MOTION TO QUASH AND CONSOLIDATE       U.S. DEPARTMENT OF JUSTICE
     CASES FOR ALL PURPOSES - 7                                            Civil Division, Federal Programs Branch
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                         1100 L Street, NW
                                                                                    Washington, DC 20005
                                                                                       Tel: (202) 616-8188
